UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-K/A (Amendment No. 1) þ ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2012 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 333-145939 CleanTech Biofuels, Inc. (Exact Name of Registrant as Specified in Its charter) Delaware 33-0754902 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 7386 Pershing Ave., University City, Missouri (Address of principal executive offices) (Zip Code) (Registrant's telephone number): (314) 802-8670 Securities registered under Section 12(b) of the Exchange Act: None Securities registered under Section 12(g) of the Exchange Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes o No þ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act. Yes o No þ Indicate by check mark whether registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T ( 232.405) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (229.405) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.þ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o (Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yeso Noþ The aggregate market value of the voting and non-voting common equity held by non-affiliates as of June30, 2012 (the last business day of our most recently completed second quarter) - $1,147,748 As of March 22, 2013, the number of shares outstanding of the Company's common stock was 72,486,647. DOCUMENTS INCORPORATED BY REFERENCE - None Explanatory Note: The purpose of this Amendment No. 1 to the Annual Report on Form 10-K/A (the “Amendment”) of Cleantech Biofuels, Inc. (the “Company”) is to amend the Company’s Annual Report on Form 10-K for the fiscal year ended December 31, 2012 that was originally filed with the United States Securities and Exchange Commission (the “SEC”) on March 26, 2013 (the “Original Form 10-K”). This Amendment is being filed due to staff comments from the SEC solely to amend and restate: Part II—Item8 “Financial Statements and Supplementary Data” to amend the audit report to identify the city and state from where the report was issued. Except as expressly set forth in this Amendment, the Original Form 10-K has not been amended, updated or otherwise modified. This Amendment does not reflect events occurring after the filing of the Original Form 10-K or modify or update those disclosures affected by subsequent events. Consequently, all other information is unchanged and reflects the disclosures made at the time of the filing of the Original Form 10-K. PART II ITEM 8.Financial Statements and Supplemental Data REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of CleanTech Biofuels, Inc. St. Louis, Missouri We have audited the accompanying consolidated balance sheets of CleanTech Biofuels, Inc. (a development stage company) and subsidiaries as of December 31, 2012 and 2011, and the related consolidated statements of operations, changes in stockholders’ equity, and cash flows for each of the years in the three-year period ended December 31, 2012 and for the period from July 14, 2004 (inception) to December 31, 2012.CleanTech Biofuels Inc.’s management is responsible for these consolidated financial statements.Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free of material misstatement.The Company and its subsidiaries are not required to have, nor were we engaged to perform, an audit of their internal control over financial reporting.Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the consolidated financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of CleanTech Biofuels, Inc. and subsidiaries as of December 31, 2012 and 2011, and the results of their operations and their cash flows for each of the years in the three-year period ended December 31, 2012 and from July 14, 2004 (inception) to December 31, 2012, in conformity with accounting principles generally accepted in the United States of America. The accompanying consolidated financial statements have been prepared assuming that the Company and its subsidiaries will continue as a going concern.As discussed in Note 1 to the financial statements, the Company’s significant operating losses and recent inability to secure additional capital to implement its business plan raise substantial doubt about its ability to continue as a going concern.The consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. MILHOUSE & NEAL, LLP Certified Public Accountants Maryland Heights, Missouri March 19, 2013 CLEANTECH BIOFUELS, INC. (formerly Alternative Ethanol Technologies, Inc.) (A Development Stage Company) CONSOLIDATED BALANCE SHEETS December 31, December 31, ASSETS Current Assets: Cash and cash equivalents $ $ - Prepaids and other current assets Property and equipment, net - Non-Current Assets: Technology license Patents Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) Current Liabilities: Accounts payable $ $ Accrued interest Accrued professional fees and other Notes payable, net Total Current Liabilities Notes Payable - Long-Term - STOCKHOLDERS' EQUITY (DEFICIT) Preferred stock, $0.001 par value; 10,000,000 authorized shares; no shares issued or outstanding - - Common stock, $0.001 par value; 240,000,000 authorized shares; 72,486,647 and 69,760,667 shares issued and outstanding at December 31, 2012 and 2011, respectively Additional paid-in capital Notes receivable - restricted common stock ) ) Deficit accumulated during the development stage ) ) Total Stockholders' Equity (Deficit) ) ) Total Liabilities and Stockholders' Equity (Deficit) $ $ The accompanying notes are an integral part of these financial statements CLEANTECH BIOFUELS, INC. (formerly Alternative Ethanol Technologies, Inc.) (A Development Stage Company) CONSOLIDATED STATEMENTS OF OPERATIONS July 14, 2004 (inception) to Years ended December 31, December 31, Costs and expenses: General and administrative $ Professional fees Research and development - - Other expense (income): Interest Amortization of technology license - - - Deposit forfeiture - - - ) Other income - ) - ) Interest income ) ) ) Income tax benefit - Net loss $ Basic and diluted net loss per common share $ Weighted average common shares outstanding The accompanying notes are an integral part of these financial statements CLEANTECH BIOFUELS, INC. (formerly Alternative Ethanol Technologies, Inc.) (A Development Stage Company) Consolidated Statements of Changes in Stockholders' Equity (Deficit) Notes Rec - Additional restricted July 14, 2004 Common Stock Paid-in common (inception) to Shares Amount Capital stock Dec 31, 2012 Balances at December 31, 2009 $ $ $ ) $ ) Discounts on Notes Payable Issuance of restricted shares to a Director in Feb-10 at $.10 per share ) Conversion of Debentures in Apr-10 at $.08 per share Conversion of Convertible Note in June-10 at $0.08/share Interest on Notes Receivable ) Expiration of Notes Receivable in Aug-10 at $0.15/share ) ) ) Stock-based compensation Net loss ) Balances at December 31, 2010 ) ) Conversion of Convertible Notes in 2011 at $0.06/share - - Expiration of Note Receivable in June-11 at $0.12/share ) ) ) - Expiration of Note Receivable in Dec-11 at $0.06/share ) ) ) - Expiration of Note Receivable in Dec-11 at $0.36/share ) ) ) - Issuance of restricted shares to consultant in July-2011 at $0.06 per share - - Issuance of restricted shares to directors in Aug-2011 at $0.055 per share - - Issuance of restricted shares to former employee in Sep-2011 at $0.05 per share - - Interest on Notes Receivable - - - ) - Stock-based compensation - Net loss - ) Balances at December 31, 2011 ) ) Conversion of Convertible Note in Jan-12 at $0.06 per share 83 - - Conversion of Convertible Notes in Apr-12 at $0.06 per share - - Issuance of restricted shares in Apr-12 at $0.06 per share for certain accounts payable 79 - - Issuance of restricted shares to Director in June-12 at $0.04 per share ) Expiration of Note Receivable in Aug-12 at $0.15/share ) ) ) Interest on Notes Receivable - - - ) - Stock-based compensation - Net loss - ) Balances at December 31, 2012 $ $ $ ) $ ) The accompanying notes are an integral part of these financial statements CLEANTECH BIOFUELS, INC. (formerly Alternative Ethanol Technologies, Inc.) (A Development Stage Company) CONSOLIDATED STATEMENTS OF CASH FLOWS July 14, 2004 Year Ended (inception) to December 31, December 31, Operating Activities Net loss applicable to common stockholders $ ) $ ) $ ) $ ) Adjustments to reconcile net loss applicable to common stockholders to net cash used by operating activities: Items that did not use (provide) cash: Common stock issued for organizational costs - - - Depreciation Amortization - - - Interest income ) ) ) Amortization of discounts (interest expense) and other financing charges - Share-based compensation expense Issuance of restricted common stock - - Write-off of technology license - - - Fair value of RAM warrant settlement - - - Changes in operating assets and liabilities that provided (used) cash, net: Prepaids and other current assets ) ) Technology license - - - ) Accounts payable ) Other assets and other liabilities Accrued liabilities Net cash used by operating activities ) Cash Flows Provided (Used) by Investing Activities Acquisition of patent, net - - - ) Merger of Biomass North America Licensing, Inc., net - - - ) Acquisition of HFTA technology, net - Expenditures for equipment - - - ) Net cash used by investing activities - - - ) Cash Flows Provided (Used) by Financing Activities Advances - related parties ) Payments on capital lease, including interest - - ) ) Series A Convertible Debentures, including interest - - - Issuance of Note Payable - - Issuance of Convertible Notes Payable Payments on Notes Payable - ) ) ) Sale of common stock - - - Net cash provided by financing activities Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period - - Cash and cash equivalents at end of period $ $
